          Case 2:20-cv-01768-RAJ-DWC Document 12 Filed 02/26/21 Page 1 of 1




 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9    WORD APE LLC,
                                                     No. 2:20-CV-1768-RAJ-DWC
10                               Plaintiff,
            v.                                       ORDER ADOPTING REPORT AND
11                                                   RECOMMENDATION
12    PAWICO,
                                 Defendant.
13

14         The Court, having reviewed the Report and Recommendation of Magistrate Judge
15   David W. Christel, objections to the Report and Recommendation, if any, and the
16   remaining record, does hereby find and ORDER:
17         (1)    The Court adopts the Report and Recommendation.
18         (2)    Plaintiff’s Ex Parte Motion for Alternative Service (Dkt. 8) is granted.
19
           (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
20                Defendants, and to the Hon. David W. Christel.
21

22         DATED this 26th day of February, 2021.

23

24                                                    A
25                                                    The Honorable Richard A. Jones
26                                                    United States District Judge
     ________________________________

     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
